Exhibit 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Audited Consolidated Financial Statements For the years ended January 31, 2010, 2009 and 2008 (in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Auditors' Report to the Shareholders 2 Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-35 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Coral Gold Resources Ltd. are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at and for the years ended January 31, 2010 and 2009 have been audited by Smythe Ratcliffe LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. Louis Wolfin” "Lisa Sharp” Louis Wolfin isa Sharp CEO CFO Vancouver, Canada May 26, 2010 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS OF CORAL GOLD RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) We have audited the consolidated balance sheets of Coral Gold Resources Ltd. (an Exploration Stage Company) as at January 31, 2010 and 2009 and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at January 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. The consolidated financial statements for the year ended January 31, 2008 were audited by other auditors whose report dated May 27, 2008 expressed an unqualified opinion on those financial statements. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada May 26, 2010 2 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Balance Sheets (In Canadian Dollars) As at January 31 ASSETS Current Cash $ $ Advances receivable from related party (Note 9) Other amounts receivable Prepaid expenses Investment securities (Note 4) Reclamation deposits (Note 7) Equipment (Note 5) Mineral properties (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Advances payable to related parties (Note 9) Asset retirement obligation (Note 10) - Asset retirement obligation (Note 10) - Future income tax liability (Note 13) Non-controlling interest Shareholders' equity Share capital (Note 8) Contributed surplus Accumulated other comprehensive income (loss) ) Deficit accumulated during the exploration stage ) ) $ $ Nature of Operations and Going Concern (Note 1) Subsequent Events (Note 15) Approved on behalf of the board: “Louis Wolfin” Director Gary Robertson” Director Louis Wolfin Gary Robertson The accompanying notes are an integral part of these consolidated financial statements 3 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss (In Canadian Dollars) Years ended January 31 EXPENSES Amortization $ $ $ Consulting fees (Note 9) Directors’ fees (Note 9) Investor relations and shareholder information Legal and accounting Listing and filing fees Management fees (Note 9) Office and miscellaneous (Note 9) Salaries and benefits (Note 9) Stock-based compensation (Note 8(e)) Travel Loss before other items ) ) ) Other items Interest income Foreign exchange gain (loss) ) Write-down of advances payable to related parties (Note 9) - - Write-down of advances receivable - - ) ) Loss for the year before future income taxes ) ) ) Future income tax recovery (expense) (Note 13) ) ) Net Income (Loss) for the Year ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investment securities, net of tax (Note 4) ) ) Total Comprehensive Income (Loss) for the Year $ $ ) $ ) Basic and diluted earnings (loss) per share (Note 8(f)) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Statements of Shareholders’ Equity (In Canadian Dollars) Years ended January 31 Number of Common Shares Share Capital Contributed Surplus Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Exploration Stage Total Shareholders’ Equity Balance, January 31, 2007 $ $ $
